DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 11/24/2021 has been entered. Claim(s) 1 and 6 is/are currently amended. Claim(s) 11, 20 and 22-53 has/have been canceled. Claim(s) 1-10, 12-19 and 21 is/are pending, with claim(s) 16-19 and 21 being withdrawn for being drawn to a non-elected invention and/or species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0155767 A1 (previously cited, Fukuda) in view of US 2014/0051941 A1 (previously cited, Messerschmidt) and US 2018/0279965 A1 (previously cited, Pandit).
Regarding claim 1, Fukuda teaches and/or suggests a method implemented using a system comprising a calibration blood pressure measuring device (¶ [0050] means for obtaining a direct blood pressure measurement), one or more sensors configured to measure pulse transit time (Abstract, biological information acquisition unit), a memory (e.g., ¶ [0300]), and one or more processors (Abstract, calculation unit), the method comprising:
(a) taking at least one measurement of a blood pressure of a person with the calibration blood pressure device when the person is in a second state (¶ [0050] measuring a systolic pressure P2 when the measurement subject is in a different state), wherein the calibration blood pressure measuring device is selected from a group consisting of an oscillometric blood pressure device, a sphygmomanometer, an arterial tonometry device, a volume clamp device, and any combinations thereof, wherein the calibration blood pressure measuring device does not comprise a mouthpiece pressure transducer (¶ [0003] where the direct measurement means/method is a conventional cuff-based (e.g., oscillometric) sphygmomanometer);
(b) obtaining proximal pulse data and distal pulse wave PPG data from the one or more sensors when the person is in the second state (¶ [0050] measuring a pulse wave velocity V2 when 
(c) determining, by using the one or more processors, at least one pulse transit time based on a temporal difference between a first feature of the proximal pulse data and a second feature of the distal pulse wave PPG data obtained when the person is in the second state (¶ [0050] measuring a pulse wave velocity V2 when the measurement subject is in a different state; ¶¶ [0039]-[0044] determining PWV by calculating the pulse wave transit time based on the timing of a first feature of the first waveform and a second feature of the second waveform);
(d) obtaining, by using the one or more processors, at least one calibration data point corresponding to the at least one measurement of the blood pressure and the at least one pulse transit time (¶ [0050] where systolic pressure P2 is measured with respect to pulse wave velocity V2);
(e) fitting, by using the one or more processors, a model to two or more data points comprising the at least one calibration data point, wherein the model relates the blood pressure of the person to the pulse transit time of the person (¶ [0050] P = aV+b, wherein V is a function of PTT, as described in ¶ [0039]);
(f) calibrating, by using the one or more processors, the system using the fitted model (¶ [0050] calibrating the model by determining constants a and b using the two calibration pairs); and

Fukuda does not expressly teach the proximal pulse (first waveform) data comprises proximal pulse wave PPG data. Fukuda further does not expressly disclose that the features used for determining pulse transit time are first and second peaks in the proximal and distal pulse wave data, respectively. Rather, Fukuda discloses the proximal pulse data comprises ECG, and discloses the timing of a foot (initial rise) of each pulse wave is used for determining pulse transit time (e.g., Fig. 6, ECG waveform and pulse wave with features 'a' and 'b' identified). However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the method of Fukuda with the proximal pulse data comprising pulse wave PPG data and the first and second features comprising first and second peaks in the respective waveforms because Applicant has not disclosed that the above-noted features provide an advantage, are used for a particular purpose, or solve a stated problem. Rather, Applicant expressly discloses ECG data and PPG data as suitable alternatives for the proximal pulse wave data (¶ [0088]) and discloses the peak and foot of the respective waveforms are suitable alternative morphological features for calculating pulse transit time (¶ [0090]). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the waveforms and features disclosed by Fukuda because either configuration facilitates calculating pulse transit time for estimation of blood pressure.
Alternatively/Additionally, Fukuda discloses the proximal pulse data is not limited to ECG data, as long as the first and second waveforms represent a beat of the measurement subject 
Messerschmidt teaches/suggests a comparable method comprising obtaining at least one calibration data point corresponding to at least one measurement of blood pressure and at least one pulse transit time; fitting a model relating the blood pressure of the person to the pulse transit time of the person to the calibration point(s); calibrating the system using the fitted model; and using the calibrated system to determine a blood pressure based on a pulse transit time measured using the one or more sensors (e.g., ¶¶ [0039]-[0040]), wherein the first and second waveforms used for calculating the pulse transit time comprise proximal pulse wave data and distal pulse wave data (e.g., ¶ [0027] where the first and second sensors comprise PPG sensors) and pulse transit time is determining based on a temporal difference between a first peak of proximal pulse wave PPG data and second peak of distal pulse wave PPG data (e.g., ¶ [0050] peaks of the second blood pulse waveform 802 shifted in time (by an amount ΔPAT 804) relative to the peaks of the first blood pulse waveform 800). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fukuda with using proximal pulse wave PPG data and distal pulse wave PPG data and determining the pulse transit time based on a temporal difference between a first peak of the proximal pulse wave PPG data and a second peak of the distal pulse wave PPG data as taught and/or suggested by Messerschmidt in order to facilitate accuracy of the blood pressure measurement (Messerschmidt, ¶¶ [0030]-[0031]) and/or as a simple substitution of one known suitable proximal pulse measurement and waveform features useable for calculating a pulse transit time for another to yield no more than predictable results. See MPEP 2143(I)(B).

Pandit teaches/suggests a method comprising obtaining a calibration point by taking at least one measurement of a blood pressure of a person with the calibration blood pressure device when the person is performing a Valsalva maneuver, wherein the calibration blood pressure measuring device does not comprise a mouthpiece pressure transducer and obtaining at least one pulse transit time when the person is performing the Valsalva maneuver (see ¶ [0022] of application number 62,240/360 (incorporated by reference in Pandit, ¶ [0001]), measuring DPAT and cuff BP from a subject during interventions that perturb BP and thereby obtain multiple pairs of DPAT and BP values; ¶ [0025] where said intervention may include a Valsalva maneuver to transiently decrease BP); fitting a model to two or more data points comprising the at least one calibration data point, wherein the model relates the blood pressure of the person to the pulse transit time of the person (¶ [0022] defining a mathematical model to relate DPAT to BP); calibrating, by using the one or more processors, the system using the fitted model (¶ [0022] estimating the parameters for that subject by fitting the model to the DPAT-BP measurements); and using the calibrated system to determine a blood pressure based on a pulse transit time measured using the one or more sensors (¶ [0016] measuring DPAT to detect BP changes). Accordingly, Pandit discloses when a user is performing a Valsalva maneuver as a suitable additional or alternative state for producing a difference in the subject's blood pressure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Fukuda with the second state comprising 
Regarding claim 6, Fukuda as modified teaches/suggests (g) comprises obtaining a test proximal pulse wave PPG data and a test distal pulse wave PPG data from the person; obtaining a test pulse transit time or a value derived therefrom using the test proximal pulse wave PPG data and the test distal pulse wave PPG data; and applying the test pulse transit time or the value derived therefrom to the model to obtain an estimate of blood pressure (e.g., ¶ [0053] using a measured pulse wave velocity and the calibration relationship to calculate the blood pressure value). 
Regarding claim 7, Fukuda as modified teaches/suggests the model comprises a linear mathematical relationship, a general linear model, a non-linear model, or a neural network model (¶¶ [0049]-[0050] linear relationship). 
Regarding claims 8 and 9, Fukuda as modified teaches/suggests the two or more data points of (d) comprise a baseline data point, wherein the baseline data point corresponds to: a baseline measurement of a blood pressure of the person obtained when the person is in a baseline state; and a baseline pulse transit time obtained when the person is in the baseline state (¶ [0050] measuring a pulse wave velocity V1 and a systolic pressure P1 with respect to V1 when the measurement subject is in a first state, which may be a rest state). 
Regarding claim 10, Fukuda as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not teach the method further comprises, before (a), providing instructions to the person to instruct the person to initiate a calibration of the system by performing the Valsalva maneuver during (a) and (b).
e.g., blood pulse waveforms as a function of time)). 
Since Fukuda as modified teaches/suggests the calibration procedure includes performing the Valsalva maneuver during (a) and (b) as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Fukuda to further comprise, before (a), providing instructions to the person to instruct the person to initiate a calibration of the system by performing the Valsalva maneuver during (a) and (b), as taught/suggested by Messerschmidt in order to guide the user through the appropriate calibration steps (Messerschmidt, ¶ [0039]). 

Claim(s) 2-3, 5 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Messerschmidt and Pandit as applied to claim(s) 1 and 10 above, and further in view of US 2012/0136605 A1 (previously cited, Addison). 
Regarding claims 2 and 3, Fukuda as modified teaches/suggests the limitations of claim 1, but does not teach obtaining PPG data from the person during a time period when the Valsalva maneuver is performed or measuring heart rate of the person during a time period when the Valsalva maneuver is performed; and initiating (a) and (b) based on determining, by the one or more processors, that an amplitude of the PPG data has decreased in the time period by more than 
Addison teaches a method of calibrating a noninvasive blood pressure monitor (Abstract) using a pulse wave velocity and blood pressure cuff (¶ [0049]; ¶ [0111]), wherein several pulse metrics and respective thresholds are used for initiating recalibration of the model (¶ [0091]; ¶ [0096]; etc.), the metrics including a heart rate and a PPG signal amplitude (¶ [0102] pulse rate and pulse height). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Fukuda with initiating (a) and (b) based on determining, by the one or more processors, that an amplitude of the PPG data has decreased in the time period by more than a threshold value or that the heart rate of the person has increased in the time period by more than a threshold value as taught/suggested by Addison in order to permit the model to be updated as needed (Addison, ¶ [0050]), thereby increasing the accuracy of blood pressure measurements. 
Regarding claim 5, Fukuda as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach repeating (a)-(d) one or more times. Addison teaches/suggests a similar method comprising repeating a calibration procedure one or more times (e.g., ¶ [0071] calibration and recalibration). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Fukuda with repeating (a)-(d) one or more times as taught/suggested by Addison in order to permit the model to be regularly updated and/or updated as needed (Addison, ¶ [0050]), thereby increasing the accuracy of blood pressure measurements acquired over time. 
Regarding claims 12-14, Fukuda as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the instructions are provided based on a time schedule or based on a user context.
Addison teaches/suggests a method comprising calibrating/recalibrating based on a time schedule (¶ [0068] where calibration on a suitable schedule, such as a periodic schedule) or based on a user context (¶ [0068] where calibration on an event-driven schedule) including a significant change has occurred in perfusion properties when stationary (¶ [0091] where events are identified by significant change in physiological signals or metrics, such as a PPG metric; ¶ [0096]; etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Fukuda with the instructions being provided based on a time schedule or based on a user context as taught/suggested by Addison in order to guide the user through the appropriate calibration/recalibration steps (Messerschmidt, ¶ [0039]), permitting the model to be regularly updated or updated as needed (Addison, ¶ [0050]), and increasing the accuracy of blood pressure measurements acquired over time. 

Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Messerschmidt and Pandit as applied to claim(s) 1 above, and further in view of US 2009/0326386 A1 (previously cited, Sethi). 
Regarding claim 4, Fukuda as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach receiving a user request to calibrate the system; and initiating (a) and (b) based on the user request. 
etc.), wherein calibration may be initiated by receiving a user request to calibrate the system (¶ [0007]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Fukuda with initiating (a) and (b) based on receiving a user request to calibrate the system as taught/suggested by Sethi in order to permit the model to be updated as needed (Sethi, ¶ [0008]), thereby increasing the accuracy of blood pressure measurements. 
Regarding claim 15, Fukuda as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach the method further comprises receiving a user request to calibrate the system; and providing instructions to the person to instruct the person to initiate a calibration by performing the Valsalva maneuver during (a) and (b) based on the user request. 
Messerschmidt teaches/suggests providing instructions to the person to instruct the person to initiate a calibration of the system (¶ [0039] where an information display module 604 may be configured to cause the portable device 101 to display calibration instructions on the touch sensor panel 102, such as instructing the user 302 to use a brachial cuff to obtain one or more blood pressure measurements while simultaneously having the first and second sensors 120, 122 obtain physiological parameters (e.g., blood pulse waveforms as a function of time)). 
Since Fukuda as modified teaches/suggests the calibration procedure includes performing the Valsalva maneuver during (a) and (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Fukuda to further comprise, before (a), providing instructions to the person to instruct the person to initiate a calibration of the system by performing the Valsalva maneuver during (a) and (b), as 
Fukuda as modified does not teach the method comprises receiving a user request to calibrate the system and providing the instructions based on the user request. 
Sethi teaches a method of calibrating a noninvasive blood pressure monitor (Abstract) using a pulse time difference and blood pressure cuff (Abstract; ¶ [0026]; etc.), wherein calibration may be initiated by receiving a user request to calibrate the system (¶ [0007]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Fukuda with receiving a user request to calibrate the system and providing the instructions based on the user request as taught/suggested by Sethi in order to guide the user through the appropriate calibration and/or recalibration steps (Messerschmidt, ¶ [0039]), permitting the model to be regularly updated and/or updated as needed (Addison, ¶ [0008]) and increasing the accuracy of blood pressure measurements acquired over time. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant contends Fukuda fails to teach the newly added/amended features of claim 1. Specifically, that Fukuda fails to teach the proximal pulse wave data is PPG data and the pulse transit time is determined based on first and second peaks in the proximal and distal pulse wave PPG data (Remarks, pg. 8).
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is acknowledged in the rejection of record that Fukuda does not expressly teach the use of proximal and distal pulse wave PPG data for determining pulse transit time. However, Fukuda does disclose the proximal waveform is not limited to ECG (¶ [0041]), and further discloses the features from each waveform used to determine pulse transit time are not limited to initial rise or the foot of each waveform (¶ [0044]). Messerschmidt discloses obtaining a proximal pulse wave PPG and a distal pulse wave PPG and determining a pulse transit time based on a first peak in the proximal pulse wave PPG and a second peak in the distal pulse wave PPG (e.g., Fig. 8), indicating said waveforms and features thereof are suitable, predictable alternatives for determining a pulse transit time. 
Applicant concludes Pandit does not disclose particular limitations of the claim (Remarks, pgs. 8-9). Applicant's arguments fail to specifically point out how the language of the claims patentably distinguishes them from the references. Additionally, similar to above, Pandit alone is not relied upon to teach these limitations. Rather, Fukuda discloses the different state during which the PPG is obtained may be any state that produce a certain level of difference or more in the systolic pressure value of the measurement subject from the first state (¶ [0050]). Pandit discloses, during a calibration procedure, measuring DPAT, which is calibrated comparably to pulse transit time, and BP values "during interventions that perturb BP" (¶ [0022] of 62/240,360), and further discloses that performing a Valsalva maneuver is one such perturbation (¶ [0025] of 62/240,360). Therefore, Pandit discloses "when the person is performing the Valsalva maneuver," as a suitable, predictable different state than, e.g., a first resting or baseline state disclosed by Fukuda (e.g., ¶ [0050]), for calibrating a PTT model for the estimation of blood pressure. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Meredith Weare/Primary Examiner, Art Unit 3791